PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/110,448
Filing Date: 23 Aug 2018
Appellant(s): Bashawaty et al.



__________________
Dean W. Amburn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/2021



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated September 15, 2020 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares, the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Antares, 771 F.3d at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Antares, 771 F.3d. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Antares, 771 F.3d. at 1360.
The court writes:
The original specification here does not adequately disclose the later-claimed safety features to meet the Industrial Chemicals standard. The specification discussed only one invention: a particular class of jet injectors. . . . Although safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification. Rather, the safety features were serially mentioned as part of the broader conversation: how to build the patented jet injection device.  . . . Nowhere does the specification disclose, in an explicit and unequivocal manner, the particular combinations of safety features claimed on reissue, separate from the jet injection invention. This does not meet the original patent requirement under § 251.
inter alia, “a plurality of magnets,” and neither the written description nor the drawings disclose that magnets are an optional feature of the invention.
In the instant reissue application, patent owner has broadened the claims to included embodiments that do not specifically require the use of “a plurality of magnets.”  Specifically, claims 4, 19 and 21 claim embodiments having no magnets; claims 8, 20 and 22 claim embodiments having as few as one magnet (cl. 8, “at least one magnet”; cls. 20 and 22, “a magnet”); and claim 14 claims an embodiment that is only “adapted to magnetically attach a grill to the grill support member”…which would, for example, encompass an embodiment having no magnets, with magnet(s) instead being attached to the bottom of a grill.
Patent owner argues that the ‘132 patent title, “Floating Apparatus for Supporting a Grill,” the Field of the Invention, “The present invention relates to grill support apparatuses, and more particularly, to a floating apparatus for supporting a grill,” and the first two lines of the Summary of the Invention, “The general purpose of the present floating apparatus for supporting a grill…” all provide sufficient support for the magnet-less and single magnet embodiments of the invention as represented in new claims 4, 8, 10-14 and 17-22.  The examiner disagrees.
Per the decision in Antares, “Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ 315 U.S. at 676.  Rather, the 
For the ‘132 patent, the complete Background of the Invention, Summary of the Invention, and Detailed Description of the Drawings (totaling only approximately 1.5 pages of written description), and five drawing figures, disclose a single invention, i.e. a floating apparatus 10 comprising, inter alia, a plurality of magnets 60.  To be clear, the magnets are being specifically cited by the examiner because it is prima facie apparent that the magnets are a critical element of the invention, as the magnets alone are responsible for effecting a safe and stable attachment between the floating apparatus and the grill.  Since the ‘132 patent fails to disclose or suggest any grill attachment means other than the plurality of magnets 60, the ‘132 patent does not “clearly and unequivocally” disclose the newly claimed magnet-less and single magnet inventions as separate inventions.    
	Therefore, claims 4, 8, 10-14 and 17-22 do not satisfy the “original patent” requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 4, 8, 10-13, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 4: The preamble, “A floating grill support apparatus adapted to support a grill on the water” (emphasis added), is directed to the sub-combination of the floating grill support apparatus only, as “adapted to support a grill on the water” is not a positive recitation of the grill.  However, in line 8, “wherein a bottom side of the grill is removably securable and removably disposed immediately atop the upper support portion of the grill support member” is a positive recitation of the grill.  Therefore, it is unclear whether the applicant intends for the claim to be directed to the sub-combination of the floating apparatus only or to the combination of the floating apparatus and the grill.
With respect to claim 19: The preamble, “A floating apparatus for supporting a grill” (emphasis added), is directed to the sub-combination of the floating apparatus only, as “for supporting a grill” is not a positive recitation of the grill.  However, in line 3, “a grill” is a positive recitation of the grill.  Therefore, it is unclear whether the applicant intends for the claim to be directed to the sub-combination of the floating apparatus only or to the combination of the floating apparatus and the grill.
With respect to claim 21: The preamble “A floating apparatus for supporting a grill”” (emphasis added), is directed to the sub-combination of the floating apparatus only, as “for supporting a grill” is not a positive recitation of the grill.  However, in line 10, “wherein a bottom side of the grill is removably securable and removably disposed 

Allowable Subject Matter
Claims 1-3 are allowed.	

(2) Response to Argument
	Appellant argues that claims 4, 8, 10-14 and 17-22 satisfy the “original patent” requirement of 35 U.S.C. § 251, stating –
 	“The Office’s rejection under 35 U.S.C. § 251, erroneously confines Applicant’s reissue application to a single embodiment of the invention disclosed in the original claims. The plurality of magnets is not a critical element and the reissue claims can easily exclude the plurality of magnets without changing the invention. The plurality of magnets is not critical because nowhere in the patent specification does it say or imply it is a critical element. Nor was the plurality of magnets needed to avoid prior art during prosecution of the original patent application or current reissue. The Office does not meet its burden of proving the criticality of the plurality of magnets element.
The Applicant’s specification (which is identical between the original patent and reissue application) clearly and unequivocally identifies the invention as a floating apparatus for supporting a grill. The term “supporting” is much broader than any specific means of attaching a grill to a floating apparatus. While it is true that one embodiment of the invention uses a plurality of magnets disposed in the support members, it is equally true that persons of 
In summary, Applicant’s reissue does not attempt to exclude a critical element or change the invention. Notwithstanding the Office’s failure to meet its burden of proof, Applicant’s reissue satisfies the requirements of 35 U.S.C. § 251, and is easily distinguishable from the cases cited and relied upon by the Office in the Final Office Action.”

	  Appellant argues that the Antares case is distinguishable from the facts and issues of the Applicant’s Case (brief at C.6). 
Antares importantly set forth a “clear and unequivocal” standard for reissue applications to comply with § 251 that built upon and further defined the standard set forth in Industrial Chemicals.  In Antares, in analyzing the case, the court found that the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares,  771 F.3d at 1359 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification." Antares, 771 F.3d at 1363. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a 35 U.S.C. 251.
	Following in the footsteps of Antares is the decision of the Federal Circuit in Forum.  The court in Forum also harkened back to Industrial Chemicals as setting the standard for the analysis under § 251 for original patent and concluded:
	Thus, for broadening reissue claims, the specification of the original 
	patent must do more than merely suggest or indicate the invention
	recited in the reissue claims; “[i]t must appear from the face of the 
	instrument that what is covered by the reissue was intended to have
	been covered and secured by the original.”

	Forum, 926 F.3d at 1351-1352, quoting Industrial Chemicals, 315 U.S. at 676 (emphasis added).
	The court in Forum also acknowledged the standard set forth in Antares, stating “[t]he original patent ‘must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Forum, 926 F.3d at 1352, quoting Antares, 771 F.3d at 1362.   
At issue in Forum was whether the claims of the reissue application could recite a work piece lacking arbors.  Forum, 926 F.3d at 1349.  In analyzing the case, the court noted that Flow Valve did not dispute that the face of the original ‘213 patent does not disclose an arbor-less embodiment of the invention but rather argued that a person of ordinary skill in the art would understand from the specification that arbors were an optional feature.  Forum, 926 F.3d at 1352.  Flow Valve presented a declaration to support their argument, but the court concluded “The Iafrate declaration does not aid the court in understanding what the ‘instruments…actually say,’ but instead asserts what a person of ordinary skill in the art would purportedly understand in the absence of Forum, 926 F.3d at 1352.  Indeed, the court concluded “Even if a person of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares.” Forum, 926 F.3d at 1352 (emphasis added).  
Using the standards set forth in Antares and Forum, the examiner maintains that the ‘132 patent does not clearly and unequivocally disclose a magnet-less floating apparatus for supporting a grill, nor does ‘132 patent clearly and unequivocally disclose a floating apparatus for supporting a grill having elements other than magnets, e.g. screws, or nut and bolts, that provide for a grill to be “removably securable” (emphasis added) to the floating apparatus.

Appellant argues that claims 4, 8, 10-13 and 19-22 do not suffer from any Section 112(b) deficiencies (brief at D).  The examiner maintains the 112(b) rejections as detailed above.



Respectfully submitted,

/David O. Reip/
Reexamination Specialist
CRU, AU 3993



Conferees:
/Patricia L Engle/           Reexamination Specialist, Art Unit 3993        

/EILEEN D LILLIS/           Supervisory Patent Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.